Citation Nr: 0307232	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  99-20 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California




THE ISSUE

Entitlement to automobile and adaptive equipment, or adaptive 
equipment only.






ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel







INTRODUCTION

The veteran served on active military duty from September 
1942 to November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, which denied the veteran's application to reopen a 
claim for entitlement to automobile and adaptive equipment, 
or adaptive equipment only.

The case was previously before the Board in January 2001, 
when the veteran's claim was reopened and remanded for 
further development.  The requested development having been 
completed to the extent possible, the case is again before 
the Board for appellate adjudication.

In December 2002, the RO furnished the veteran a Statement of 
the Case on the issues of entitlement to special monthly 
compensation for aid and attendance and the veteran's 
competency for VA purposes.  As the veteran has not yet 
perfected an appeal of these issues, the issues are not ready 
for appellate review by the Board.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran is not entitled to service-connected 
disability compensation for the loss or permanent loss of use 
of one or both feet, the loss or permanent loss of use of one 
or both hands, the permanent impairment of vision of both 
eyes, or for ankylosis of one or both of the knees or one or 
both of the hips.


CONCLUSION OF LAW

The criteria for eligibility for automobile and adaptive 
equipment or adaptive equipment only is not established.  38 
U.S.C.A. §§ 3901, 3902 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.350, 3.808 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

In this case, VA's duties have been fulfilled to the extent 
possible with regard to the eye claim.  VA must notify the 
veteran of evidence and information necessary to substantiate 
his claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
this regard, the veteran was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the November 1998 rating decision; the July 
1999 statement of the case; the January 2000, July 2001, and 
January 2002 supplemental statements of the case; and the 
January 2001 Board remand.  Further, a March 2001 letter from 
the RO enumerated what evidence the veteran must obtain and 
what evidence the VA will obtain.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the veteran's 
available VA medical records and private medical records.  
Further, the veteran has been afforded several VA 
examinations to address the nature and severity of his 
physical disabilities.  As such, the VA's duties under the 
VCAA have been satisfied.

Legal Criteria.  VA will provide or assist in providing an 
automobile or other conveyance to an eligible person under 
specified circumstances. 38 U.S.C.A. § 3902(a); 38 C.F.R. § 
3.808.  In addition, VA will provide an eligible person with 
the adaptive equipment deemed necessary to insure the safe 
operation of the automobile or other conveyance and the 
satisfaction of the applicable licensure standards.  38 
U.S.C.A. § 3902(b)(1).  See 38 U.S.C.A. § 3901(2) and 38 
C.F.R. §§ 3.808(e), 17.157 (defining "adaptive equipment").

An "eligible person" includes any veteran entitled to 
service-connected disability compensation for: (1) the loss 
or permanent loss of use of one or both feet; (2) the loss or 
permanent loss of use of one or both hands; or, (3) the 
permanent impairment of vision of both eyes as specified.  38 
U.S.C.A. § 3901(1)(A); 38 C.F.R. §§ 3.808(a) and (b), 
17.156(a)(1).

Generally, loss of use of a hand or a foot will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below elbow or knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of the 
hand or foot, whether the acts of grasping, manipulation, 
etc., in the case of the hand, or of balance and propulsion, 
etc., in the case of the foot, could be accomplished equally 
well by an amputation stump with prosthesis.  38 C.F.R. §§ 
3.350(a)(2), 4.63.  Extremely unfavorable complete ankylosis 
of the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of three and 
one-half inches or more, will constitute loss of use of the 
hand or foot involved.  38 C.F.R. §§ 3.350(a)(2), 4.63(a).

If a veteran is not otherwise an eligible person for purposes 
of adaptive equipment, but is entitled to compensation for 
ankylosis of one or both knees, or one or both hips, VA will 
provide such adaptive equipment to overcome the disability 
resulting from such ankylosis as provided by law.  38 
U.S.C.A. § 3902(b)(2) (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.808(b)(iv), 17.156(a)(1).

Factual Background.  In September 1998, the veteran was 
afforded a general medical VA examination.  At that time, it 
was noted that he required the use of a wheelchair.  On 
examination, the pupils of his right eye were equal and 
reactive, and his funduscopic was unremarkable.  The 
extraocular movements in his left eye were normal, but his 
funduscopic was not well done due to a cataract.  Straight 
leg raising was to 30 degrees with back pain.  The Patrick 
test was positive bilaterally with pain in his bilateral 
anterior hips.  Flexion of the hips was to 90 degrees.  The 
Romberg was shaky in finger to nose testing.  His range of 
back motion was flexion to 25 degrees, extension to 15 
degrees, bilateral lateral bending to 10 degrees and 
bilateral rotation to 15 degrees.  His right lower extremity 
was weak in both extension and flexion and the plantar 
dorsiflexion of his ankles was weak.  He had hyperkeratosis 
of the lower legs and feet.  He dropped things from his hands 
because he did not realize that he was holding them.  His 
range of right knee motion was flexion to 120 degrees and 
extension to 15 degrees.  His range of left knee motion was 
flexion to 125 degrees and extension to 5 degrees.  It was 
noted that he was unable to squat.  The veteran was diagnosed 
as having generalized neurosis, bronchial asthma, traumatic 
arthritis of the neck, knees, right ankle and hips, 
lumbosacral strain with radiculopathy of the right lower 
extremity with motor and sensory deficits, hypoesthesia below 
the knees bilaterally, hypoesthesia of the tips of the index, 
middle, ring, and little finger bilaterally, tension tremor 
of the right hand, neuropathy of both lower extremities, 
chronic obstructive pulmonary disease, hypertension and renal 
failure with recurrent dialysis and variable systemic 
conditions which interfered with sensorium and propulsion.  
It was noted that the veteran had a vision impairment in his 
left eye because of a cataract, but that the slight out of 
his right eye was reasonable.  The examiner commented that 
the veteran was in need of adaptive equipment and that he had 
an impairment of his feet with numbness.  The examiner also 
commented that the numbness that the veteran experienced was 
likely caused by the lumbosacral spine injury which he 
incurred during his military service.

A medical record from the Alvarado Orthopedic Medical Group, 
dated in October 2000, reflected treatment for low back pain.  
The veteran had forward flexion to 45 degrees before he 
experienced pain, and there was slight pain with 
hyperextension.  Muscle strength was normal, and fine touch 
and pain were grossly intact.  Deep tendon reflexes were 
normal bilaterally at the patella and 0 of 2+ ankle jerks 
bilaterally.  X-rays revealed degenerative disc disease and 
facet arthritis.  Diagnosis was of lumbar degenerative disc 
disease and facet arthritis, resulting in spinal stenosis and 
lower extremity radiculopathy.

In January 2001, the Board concluded that the findings set 
forth in the September 1998 VA examination represented new 
and material evidence sufficient to reopened the veteran's 
claim for entitlement to automobile and adaptive equipment, 
or adaptive equipment only, a claim which had last been 
denied by the RO in March 1996.  As such, the Board remanded 
the case, in part, to afford the veteran a VA examination of 
the lower extremities.  Specifically, the examining physician 
was asked to comment as to whether the veteran suffered from 
permanent loss of use of one or both feet, and, if so, 
whether that impairment was as likely as not the result of 
some incident or incidents of service, to include the 
service-connected lumbosacral strain or the traumatic 
synovitis with degenerative arthritis of the right knee.  
However, despite repeated requests by the RO for the veteran 
to attend the requested examination, the veteran refused to 
do so.

Outpatient treatment reports from the San Diego VAMC, dated 
from October 2000 to July 2001, reflect that the veteran was 
treated primarily for his kidney dialysis.  It was noted that 
he was unable to drive, although he was able to cook some 
meals and maintain personal hygiene.  He had assistance for 
housekeeping chores.  The records reflect that the veteran 
was scheduled for an MRI of the spine, but had not so far 
come for it.  The veteran had a walker, but did not use it in 
his apartment; he had an electric scooter for mobility 
outside of his home.  In December 2000, it was noted that he 
was ambulatory, albeit a little unsteady.  The veteran was 
treated for complaints of back pain in April 2001 and July 
2001.

VA home-based primary care records, dating from July 2001 to 
January 2002, reflect the veteran's ongoing medical problems, 
including renal disease, heart disease, peripheral vascular 
disease of the lower extremities, visual impairment, an 
essential tremor of the upper extremities, back pain, chronic 
obstructive pulmonary disease, and hearing loss of the right 
ear.  Most of the veteran's home-based care involved the 
administration of medication and assistance with his renal 
dialysis access graft.  The veteran was reported to be unable 
to drive, shop, or run errands.  He was noted to have an 
electric scooter for mobility outside the apartment, but 
which he also used inside the apartment.  The veteran was 
observed to be able to walk with a cane inside his apartment.  
He applied to the VA prosthetics department for a shower 
chair with a back.

According to VA notes, the veteran described his low back 
pain as being sharp or aching, aggravated by walking, and 
alleviated by sitting or lying down.  He took Tylenol 3 for 
his back pain, which he stated controlled it to a tolerable 
level.  The veteran indicated that a private doctor had 
recommended back surgery for a pinched nerve, but the veteran 
declined due to the risks involved.  A summary dated in 
October 2001 indicated that due to lower extremity weakness, 
the veteran was scheduled for an MRI of the spine to rule out 
spinal stenosis, but he would not come to the VA for this 
test.

Analysis.  The Board finds that the veteran is not an 
eligible person for purposes of providing or assistance in 
providing an automobile or other conveyance or adaptive 
equipment.  The veteran's service-connected disabilities are 
as follows: lumbosacral strain, evaluated as 40 percent 
disabling; a generalized anxiety reaction, evaluated as 50 
percent disabling; traumatic synovitis with degenerative 
arthritis of the right knee, evaluated as 20 percent 
disabling; bronchial asthma, evaluated as 10 percent 
disabling; hearing loss of the right ear, evaluated as 0 
percent disabling; prostatitis with ureteral stricture, 
evaluated as 0 percent disabling; and residuals of a 
fractured right tibia, evaluated as 0 percent disabling.  The 
veteran's combined disability rating is 80 percent.  Thus, 
there is no basis for eligibility based on loss or loss of 
use of one or both hands or permanent impaired vision in both 
eyes.

The remaining potential basis for eligibility is loss or 
permanent loss of use of one or both feet.  The report of the 
September 1998 VA examination shows that the veteran is 
essentially wheelchair-bound.  The examiner found that the 
likely cause of the numbness of the veteran's feet was his 
service-connected lumbosacral spine injury.  As such, the 
Board concluded in January 2001 that the veteran may have 
suffered the loss of use of his feet pursuant to the 
provisions of 38 C.F.R. §§ 3.350(a)(2) and 4.63, and thus 
requested further VA examination.  However, the veteran 
refused to report for such an examination.  The Board notes 
that the Court has held that the VA's duty to assist the 
veteran in the proper development of his case is "not always 
a one-way street" and the veteran must be prepared to 
cooperate with the VA's efforts to obtain all relevant 
evidence.  Olson v. Principi, 3 Vet. App. 480, 483 (1992); 
see also Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  
Thus, the Board will proceed to decide the issue on appeal 
without the benefit of the requested examination.  The Board 
notes that VA outpatient medical records and home-based 
primary care records, dated from December 2000 to January 
2002, reflect that the veteran was ambulatory.  This evidence 
clearly suggests that the veteran continues to have 
satisfactory function of his feet.  There is no medical 
evidence expressing suggestion or consideration of 
amputation.  Thus, the evidence does not support a finding 
that there is no effective function of either foot such that 
the veteran would be equally well served by amputation with 
suitable prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63.  
Additionally, there is no service-connected knee ankylosis, 
ankylosis of another major joint of either lower extremity, 
or shortening of either extremity.  38 C.F.R. §§ 3.350(a)(2), 
4.63(a).  In light of this discussion, the Board finds that 
eligibility for an automobile and/or adaptive equipment is 
not established.


ORDER

Entitlement to automobile and adaptive equipment or adaptive 
equipment only is denied.


____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

